 
EXHIBIT 10.1
 
[alliednev_logo.jpg]
 


March 31, 2010
 
James M. Doyle
1437 Wheeler Peak Circle
Sparks, NV 89436


Dear James:
 
In connection with your retirement as an employee of Allied Nevada Gold Corp., a
Delaware corporation (the “Company”), the Company and you have agreed to the
terms set forth herein (the “Letter Agreement”).
 
1.   Pursuant to the notice of resignation you delivered to the Company, your
employment as Executive Vice President of Operations is terminated effective as
of March 31, 2010 (the “Termination Date”), and on said date you shall resign
from all positions you occupied (or have occupied) as an officer or director of
the Company or any subsidiary or affiliate of the Company.  Accordingly, your
employment agreement with the Company dated as of January 11, 2008 and the
Addendum No. 1 thereto dated December 28, 2008 are hereby terminated.
 
2.   (a)           You are entitled to your vested account balance in the
Company’s Section 401(k) Plan as of the Termination Date, if any, in accordance
with the terms and conditions of such plan.  The Company will provide you with a
summary of the procedures for all such benefits to be transferred to a private
401(k) plan or individual retirement account to be established by you.
 
       (b)   Your short term disability insurance will end on the Termination
Date. Your Long-Term Disability Plan coverage ends on the Termination Date and
cannot be converted or continued.
 
       (c)   Your coverage under the Company’s group health and dental plans and
Group Life and Accidental Death & Dismemberment Insurance, to the extent you
currently participate in these plans, ends on the last day of the calendar month
of the Termination Date, i.e., March 31, 2010.  If you wish to continue your
participation and that of any eligible dependents in the Company’s group health
and dental plans after the coverage ends, you may do so under COBRA by
completing and returning in a timely manner the election form that will be
mailed to you under separate cover.  All Group Life and Accidental Death &
Dismemberment Insurance, to the extent you participated in these plans, may be
converted to individual plans.  Information about these options will be
forwarded to you under separate cover.
 
3.   (a)    During your employment at the Company, you have been granted various
stock options pursuant to executed stock option agreements under the Allied
Nevada Stock Option Plan.  Your Company stock options that are outstanding as of
March 31, 2010 are set forth on Exhibit A attached hereto (“Outstanding Stock
Options”).  Notwithstanding your resignation effective March 31, 2010, the
Outstanding Stock Options shall continue to vest through July 31, 2010 in
accordance with the vesting
 
 
 
 

--------------------------------------------------------------------------------

 
 
schedules set forth in the applicable stock option agreements.  Any of the
Outstanding Stock Options that are unvested as of August 1, 2010 shall be
forfeited and shall immediately terminate. Notwithstanding your resignation
effective March 31, 2010, you shall be authorized to exercise, at any time prior
to and including August 31, 2010, any of the Outstanding Stock Options that are
vested as of the date of any such exercise.
 
(b)   Except as expressly provided otherwise in this Section 3, all terms of the
applicable stock option agreements to which the Outstanding Stock Options are
subject shall remain in full force and effect in accordance with the terms and
conditions therein and unchanged and are hereby confirmed in all respects.
 
4.   To any extent applicable, the Company shall have the right to deduct from
consideration paid to you under this Letter Agreement any amounts required to be
withheld by the Company under applicable tax laws.
 
5.   (a)    For and in consideration of the payments and promises made by the
Company herein, and other good and valuable consideration, the receipt of which
you hereby acknowledge, you and your heirs, executors, administrators, trustees,
legal representatives and assigns (collectively, the “Releasors”) hereby waive,
release and forever discharge the Company and its affiliates, and its and their
respective divisions, branches, predecessors, successors, assigns, directors,
officers, employees, agents, partners, members, stockholders, representatives
and attorneys, in their individual and representative capacities (collectively,
the “Releasees”) of and from any and all actions, causes of action, suits,
debts, dues, sums of money, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances,
trespasses, damages, judgments, extents, executions, claims and demands
whatsoever (including attorneys’ fees, costs and disbursements actually
incurred), in law, admiralty or equity, whether known or unknown, suspected or
unsuspected, of every kind and nature whatsoever, which may now exist or which
may later arise, including without limitation under Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. §2000 et seq.; the Rehabilitation Act
of 1973, as amended; the Fair Labor Standards Act, as amended, 29 U.S.C. §201 et
seq.; the Age Discrimination in Employment Act, 29 U.S.C. §621 et seq.; the
Americans With Disabilities Act, 42 U.S.C. §1001 et seq. and §12,112 et seq.;
the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §1001
et seq.; the Reconstruction Era Civil Rights Act, as amended, 42 U.S.C. §1981 et
seq.; the Nevada Fair Employment Practices Act, Nev. Rev. Stat., § 613.310 et
seq.; and all other federal, state and local laws, statutes, rules or
regulations of any type or description, including contract law, tort law, civil
rights laws, express or implied covenants of good faith or fair dealing, and
otherwise, regarding employment discrimination or the employment of labor, or
otherwise, which the Releasors ever had, now have or hereafter can, shall or may
have against the Releasees or any of them for, upon or by reason of any matter,
cause or thing whatsoever from the beginning of the world to the day of the date
of this Letter Agreement, except as otherwise provided in this Letter
Agreement.  Without limiting the generality of the foregoing, except as
expressly set forth in this Letter Agreement, the Releasors expressly waive any
right or claim for reinstatement of employment, backpay, interest, bonuses,
damages, accrued vacation, accrued sick leave, medical, dental, optical or
hospitalization benefits, accidental death and dismemberment coverage, long term
disability coverage, stock or other interests in the Company, or any affiliate,
life insurance benefits, overtime, severance pay and/or attorneys’ fees or costs
with respect to or derivative of such employment with the Company or the
termination thereof or otherwise.
 
2
 
 

--------------------------------------------------------------------------------

 
 
(b)   Notwithstanding anything to the contrary set forth in this Section 5,
neither you nor the Company release, waive or discharge the other from (i) any
claims to seek to enforce this Letter Agreement or (ii) any claims for
indemnification or contribution with respect to any liability (A) incurred by
you as a director or officer of the Company or (B) of the Company as a result of
any willful misconduct or material breach of fiduciary duties by you.
 
(c)   For the purpose of implementing a full and complete release and discharge
of each party, each party expressly acknowledges that this Letter Agreement is
intended to include in its effect, without limitation, all claims or other
matters described in this Section 5 that such party does not know or suspect to
exist in your favor at the time of execution hereof, and that this Letter
Agreement contemplates the extinguishment of any and all such claims or other
such matters.  The Releasees who are not a party to this Letter Agreement are
third party beneficiaries of this Letter Agreement and are entitled to enforce
its provisions.
 
6.   You acknowledge that, during the course of your employment with the
Company, you may have developed Confidential Information (as defined below) for
the Company, and you may have learned of Confidential Information developed or
owned by the Company or its affiliates or entrusted to the Company or its
affiliates by others.  You agree that you will not, directly or indirectly, use
any Confidential Information or disclose it to any other person or entity,
except as otherwise required by law.
 
“Confidential Information” means any and all information relating to the Company
which is not generally known by the public or others with whom the Company does
(or plans to) compete or do business, as well as comparable information relating
to any of the Company’s affiliates.  Confidential Information includes, but is
not limited to, information relating to the terms of this Letter Agreement, as
well as the Company’s business, technology, practices, products, marketing,
sales, services, finances, strategic opportunities, internal strategies, legal
affairs (including pending litigation), the terms of business relationships not
yet publicly known, intellectual property and the filing or pendency of patent
applications.  Confidential Information also includes, but is not limited to,
comparable information that the Company may receive or has received belonging to
customers, suppliers, consultants and others who do business with the Company,
or any of the Company’s affiliates.
 
“Confidential Information” does not include any information that is: (i) shown
to have been developed independently by you prior to your employment with the
Company; or (ii) required by a judicial tribunal or similar governmental body to
be disclosed under law (provided that you have first promptly notified the
Company of such disclosure requirement and have cooperated fully with the
Company (at the Company’s expense) in exhausting all appeals objecting to such
requirement).
 
You recognize that any violation of your obligations described in this section
of this Letter Agreement may result, in the Company’s sole discretion and to the
maximum extent permitted by law, in forfeiture by you of any or all payments and
other benefits under this Letter Agreement.  You also agree that, in addition to
and without limiting the availability of any other legal or equitable remedies
the Company may have against you, the Company shall be entitled to an injunction
restraining you from further violation of such sections.
 
7.   In accordance with normal ethical and professional standards, prior to and
following the Termination Date, you agree to refrain from taking actions or
making statements, written or oral, which denigrate, disparage or defame the
goodwill or reputation of the Company and its affiliates, divisions,
 
3
 
 

--------------------------------------------------------------------------------

 
branches, predecessors, successors, assigns, trustees, officers, security
holders, partners, agents and former and current employees and directors or
which are intended to, or may be reasonably expected to, adversely affect the
morale of the employees of any of the Company or its affiliates.  You further
agree not to make any negative statements to third parties relating to your
employment or any aspect of the business of the Company and its affiliates and
not to make any statements to third parties about the circumstances of the
termination of your employment, or the Company and its affiliates, divisions,
branches, predecessors, successors, assigns, trustees, officers, security
holders, partners, agents and former and current employees and directors and
employees, except as may be required by a court or governmental body.  You may
however discuss the circumstances of the termination of your employment with the
Company with your attorneys, tax advisors, and immediate family.
 
8.   On or before the Termination Date, you agree to return to the Company any
and all records, files, notes, memoranda, reports, work product and similar
items, and any manuals, drawings, sketches, plans, tape recordings, computer
programs, disks, cassettes and other physical representations of any
information, relating to the Company, or any of its affiliates, whether or not
constituting confidential information, and you will return to the Company any
other property, including but not limited to a laptop computer, belonging to the
Company, no later than the Termination Date.
 
9.   You agree to make yourself reasonably available to the Company to respond
to requests by the Company for documents and information concerning matters
involving facts or events relating to the Company or any affiliate or subsidiary
thereof (including, without limitation, predecessors thereof) that may be within
your knowledge, and further agree to provide truthful information to the Company
an affiliate or subsidiary thereof or any of their representatives as reasonably
requested with respect to pending and future litigations, arbitrations, other
dispute resolutions, investigations or requests for information.  You also agree
to make yourself reasonably available to assist the Company and its affiliates
in connection with any administrative, civil or criminal matter or proceeding
brought by or brought against any of them, in which and to the extent the
Company, an affiliate of subsidiary thereof or any of their representatives
reasonably deem your cooperation necessary.  You shall be reimbursed for your
reasonable out-of-pocket expenses incurred as a result of such cooperation.
 
10.   You hereby represent that you have not filed or commenced any proceeding
against the Releasees, and hereby covenant and agree not to file or commence any
proceeding against the Releasees with respect to your employment with the
Company or the termination thereof, or otherwise, arising on or prior to the
date of execution of this Letter Agreement.  You also agree that if you breach
these representations or covenants, then you authorize the Releasees to, and
each shall have the right to, cause any such proceeding to be dismissed on the
grounds that you have completely released and waived such proceeding.
 
11.   This Letter Agreement and all matters or issues related hereto shall be
governed by the laws of the State of Nevada applicable to contracts entered into
and performed therein.  Whenever possible, each provision of this Letter
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Letter Agreement shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Letter Agreement.  The
Company hereby consents to, and you hereby submit your person to, the
jurisdiction of all state courts of the State of Nevada sitting in Washoe
County, and the United States District Court for the District of Nevada, for the
purposes of the enforcement of this Letter Agreement.  All disputes under
 
 
4
 
 

--------------------------------------------------------------------------------

this Letter Agreement will be determined in the Federal or State courts within
the state of Nevada, sitting in Washoe County.
 
12.   (a)           This Letter Agreement is personal in its nature and the
parties shall not, without the prior written consent of the other, assign or
transfer this Letter Agreement or any rights or obligations hereunder; provided,
however, the provisions hereof shall inure to the benefit of, and be binding
upon, each successor of the Company or any of its affiliates, whether by merger,
consolidation or transfer of all or substantially all of its assets.
 
(b)   This Letter Agreement, and the stock option plans and underlying
agreements referenced in Section 3, contain the entire understanding of the
parties hereto relating to the subject matter herein contained and supersede all
prior agreements or understandings between the parties hereto with respect
thereto.  This Letter Agreement can be changed only by a writing signed by all
parties hereto.  No waiver shall be effective against any party unless in
writing and signed by the party against whom such waiver shall be enforced.
 
13.   All notices and other communications hereunder shall be deemed to be
sufficient if in writing and delivered in person or by a nationally recognized
courier service, addressed, if to you, to the following:
 
James M. Doyle
1437 Wheeler Peak Circle
Sparks, NV 89436


and if to the Company, to:
 
Allied Nevada Gold Corp.
9790 Gateway Drive, Suite 200
Reno, Nevada 89521


or such other address as you or the Company may have furnished to the other
parties in writing.  Each notice delivered in person or by overnight courier
shall be deemed given when delivered or when delivery is attempted and refused.
 
14.   In case any provision or provisions contained in this Letter Agreement
shall for any reason be held to be invalid, illegal or unenforceable in any
respect by any court or administrative body with competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect the remaining
provisions hereof, which shall remain in full force and effect. Any provision(s)
so determined to be invalid, illegal or unenforceable shall be reformed so that
they are valid, legal and enforceable to the fullest extent permitted by law or,
if such reformation is impossible, then this Letter Agreement shall be construed
as if such invalid, illegal or unenforceable provision(s) had never been
contained herein; provided that, upon a finding by a court of competent
jurisdiction that this Letter Agreement is illegal and/or unenforceable, you
shall be required to repay to the Company the payments set forth herein.
 
5
 
 

--------------------------------------------------------------------------------

 
 
15.   This Letter Agreement may be executed via facsimile and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument, binding on the parties.
 
16.   You acknowledge and agree that, in deciding to execute this Letter
Agreement, you have relied entirely upon your own judgment, that you have read
this Letter Agreement and have had adequate time to consider its terms and
effects and to ask any questions that you may have of anyone, and that you have
executed this Letter Agreement voluntarily and with full understanding of its
terms and its effects on you, and that no fact, evidence, event or transaction
currently unknown to you but which may later become known to you will affect in
any way or manner the final and unconditional nature of this Letter Agreement.
You further acknowledge that (a) you were advised to consult with an attorney
before you executed this Letter Agreement; (b) you were afforded sufficient
opportunity to and did consult with an attorney; (c) you had 21 days from your
receipt of this Letter Agreement to consider this Letter Agreement before
executing and delivering this Letter Agreement; (d) your waiver of rights under
this Letter Agreement is knowing and voluntary as required under the Older
Workers Benefit Protection Act; (e) you understand the terms of this Separation
Letter Agreement; (f) you may revoke this Letter Agreement by delivering written
notice to the Company within a period of seven (7) days following the day on
which you execute this Letter Agreement (the “Revocation Period”), and this
Letter Agreement shall not become effective or enforceable until after the
Revocation Period has expired; and (g) nothing in this Letter Agreement shall be
construed to prohibit you from filing a charge or complaint, including a
challenge to the validity of the waiver provision of this Letter Agreement, with
the Equal Employment Opportunity Commission or participating in any
investigation conducted by the Equal Employment Opportunity
Commission.  However, you have waived any right to monetary relief.  For this
revocation to be effective, written notice from you must be received by the
Company at the address set forth and as provided in paragraph 16 no later than
the close of business on the seventh calendar day after you sign this Letter
Agreement.  If you revoke this Letter Agreement, you will not receive any of the
payments or benefits described in this Letter Agreement.
 
BY SIGNING THIS LETTER AGREEMENT, YOU STATE THAT:
 
(a)   YOU HAVE READ THIS LETTER AGREEMENT AND HAVE HAD SUFFICIENT TIME TO
CONSIDER ITS TERMS;
 
(b)   YOU UNDERSTAND ALL OF THE TERMS AND CONDITIONS OF THIS LETTER AGREEMENT
AND KNOW THAT YOU ARE GIVING UP IMPORTANT RIGHTS;
 
(c)   YOU AGREE WITH EVERYTHING IN THIS LETTER AGREEMENT;
 
(d)   YOU ARE AWARE OF YOUR RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING
THIS LETTER AGREEMENT AND HAVE BEEN ADVISED OF SUCH RIGHT;
 
(e)   YOU HAVE SIGNED THIS LETTER AGREEMENT KNOWINGLY AND VOLUNTARILY; AND
 
(f)   THIS LETTER AGREEMENT INCLUDES A RELEASE BY YOU OF ALL KNOWN AND UNKNOWN
CLAIMS.
 
6
 
 

--------------------------------------------------------------------------------

 
 
If the foregoing correctly sets forth our understanding, please sign one copy of
this Letter Agreement and return it to the undersigned, whereupon this letter
shall constitute a binding agreement between us.
 
Sincerely,
 
Allied Nevada Gold Corp.
 
By: /s/ Scott A. Caldwell______________
 
Name: Scott A. Caldwell
 
Title: President and Chief Executive Officer
 
7

 
 

--------------------------------------------------------------------------------

 

I, James M. Doyle, acknowledge that I have been given at least twenty-one (21)
days from the date of this Letter Agreement to consider the terms contained
herein and that I have seven (7) days after signing this Letter Agreement in
which to rescind my acceptance hereof.  I also acknowledge that I have been
advised to consult with a lawyer prior to signing this Letter Agreement.  I
knowingly and voluntarily agree to and accept the terms outlined in this Letter
Agreement without reservation and fully understand all of its terms.
 
ACCEPTED AND AGREED:
 
/s/ James M. Doyle________________
 
James M. Doyle
 
8

 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
Grant Date
Options Remaining
Vesting date
Exercise Price
July 3, 2007
50,000
July 3, 2010
$4.35
May 14, 2008
25,000
May 14, 2010
$5.58

 
 
9


 
 

--------------------------------------------------------------------------------

 